Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasson (5,628,757).
Hasson discloses (the references in parentheses applying to this document): an insertion device (figure 1) comprising: an elongate barrel (feature 34), a distal end of the elongate barrel having an opening defined therein; a lumen defined within the elongate barrel, the lumen being accessible through the opening; and an obturator (feature 16) disposed within the lumen of the elongate barrel, the obturator being movable within the lumen between a proximal position in the elongate barrel and a distal position in the elongate barrel, the obturator, in its distal position in the elongate barrel, is configured to receive a needle (figures 2 and 3, feature 22) via the opening, and the obturator, in its 
The tags of claim 2 is disclosed in Hasson (features 12 and 14) and compression of the tags of claims 3 - 5 in (column 4, lines 53 - 65; figures 1 - 3). 
The biasing spring of claim 5 is disclosed in Hasson (figure 3, feature 110). 
The locking mechanism of claim 15 is disclosed in Hasson (column 6, lines 21 - 36).

Claim(s) 1, 5-6, 8 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuyava et al (2004/0167574).
Kuyava et al discloses an insertion device including an elongate barrel (22) having a lumen and an opening; an obturator (24) disposed within the lumen movable between a proximal and a distal positions to receive and secure a needle (50) within the lumen. 
The biasing spring of claim 5 is disclosed in Kuyava et al (see paragraph [0028]).
The measurement scale of claims 6 and 8 are disclosed in Kuyava et al (see paragraph [0028]).
The method of claims 17-19 are disclosed in Kuyava et al (see paragraphs [0034]-[0035]) which teaches making a penoscrotal incision, inserting the insertion tool using the measurement scale to properly insert the device to the proper depth, using the insertion tool to deploy the needle through the glans, pulling the needle out through the glans with the needle attached to a suture and further to the penile prosthesis, withdrawing the insertion device and pulling the needle and suture to properly implant the penile prosthesis within the penis. 

Claims 7, 9-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791